Citation Nr: 9927655	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a partially complex seizure disorder.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The service-connected partially complex seizure disorder 
is manifested by nine to ten minor seizures per week; there 
is no clinical evidence of a major seizure.

2.  The veteran's service-connected partially complex seizure 
disorder precludes him from engaging in all forms of 
substantially gainful employment which are consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent evaluation for a 
partially complex seizure disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-8911 (1998).

2.  The requirements for a TDIU have been met.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Seizure Disorder

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service and several VA 
examinations.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1998).

In a June 1997 rating decision, the RO assigned a 20 percent 
disability evaluation for partial complex seizure disorder 
secondary to head injury pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-8911.  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Under 38 C.F.R. § 4.124a, DC 8045, brain disease due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  In this case, 38 C.F.R. § 4.124a. Diagnostic Code 
8911 provides that epilepsy, petit mal, is to be rated under 
the general rating formula for minor seizures.  A minor 
seizure, rated under Code 8911, consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type). In the presence of major 
and minor seizures, the rating shall be for the predominating 
type.

Under the general rating formula for major and/or minor 
epileptic seizures a 100 percent evaluation is warranted when 
the veteran's disability results in an average of at least 
one major seizure per month over the last year.  An 80 
percent evaluation is warranted for at least one major 
seizure in three months over the last year, or more than ten 
minor seizures weekly.  A 60 percent evaluation is warranted 
for an average of at least one major seizure in four months 
over the last year, or nine to ten minor seizures per week.  
A 40 percent evaluation is warranted for an average of at 
least one major seizure in the last six months or two in the 
last year, or an average of at least five to eight minor 
seizures per week.  A 20 percent evaluation is warranted for 
at least one major seizure in the last two years, or at least 
two minor seizures in the last six months.

After carefully reviewing the evidence of record, the Board 
finds that the medical evidence supports a grant of 60 
percent for the service-connected partially complex seizure 
disorder.  In reaching such conclusion, the Board observes 
that, when examined by VA in October 1996, the veteran's 
seizures were classified as being of the "petit mal" type.  
Thereafter, when examined by VA in February 1997, he 
indicated that he had never experienced a "tonic clonic" 
seizure, the latter being characteristic of a "major" 
seizure.  See Note 1, Diagnostic Code 8911.  When examined by 
VA in February 1998, the veteran was noted to experience a 
seizure on about one occasion per day, though he may at times 
experience five or more seizures in a day.  The foregoing, in 
the Board's view and with favorable resolution of reasonable 
doubt, is representative of the requisite "nine or ten minor 
seizures per week" which is commensurate with a 60 percent 
disability evaluation in accordance with Code 8911.  On 
further consideration, however, of the matter of whether the 
veteran is entitled to a yet higher disability rating, the 
Board is readily persuaded that he is not.  In this regard, 
there is no clinical evidence demonstrating that he has 
experienced an average of at least one major seizure in three 
months over any year within the time period relevant to the 
appeal or (with respect to any pertinent duration) more than 
ten minor seizures weekly.


II.  TDIU

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities, and at least one disability is rated at least 
at 40 percent, and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1997).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education and employment history and loss of use of work- 
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330, 332 (1991).

The issue before the Board is whether the veteran's service-
connected disorders preclude all forms of substantially 
gainful employment in the national economy which are 
consistent with his education and occupational experience.  
In this regard, the Board would observe that the veteran is 
service-connected for the following disorders: partially 
complex seizure disorder, currently evaluated as 60 percent 
disabling in view of the Board's related disposition 
immediately hereinabove; loss of sense of smell as a residual 
of a skull fracture, currently evaluated as 10 percent 
disabling; and service-connected residuals of a fracture of 
the right and left mandible, right and left zygomatic arches, 
both orbital floors and right orbital roof for which a 
noncompensable evaluation has been assigned.  As the service-
connected partial complex seizure disorder has been assigned 
a 60 percent disability evaluation pursuant to the discussion 
in the preceding paragraphs of this decision, the Board finds 
that the objective criteria for a TDIU have been met.
 
As to whether a total rating is subjectively warranted, the 
Board finds that the medical evidence of record clearly 
reflects that the service-connected partially complex seizure 
disorder precludes the veteran from engaging in all forms of 
substantially gainful employment.  In support of such 
conclusion, the Board would emphasize that it was the opinion 
of Lawrence L. Pelletier, M.D., of the Wichita, Kansas VA 
Medical Center (VAMC) and the veteran's personal physician, 
that as a result of the service-connected partially complex 
seizures, the veteran was unemployable.  In addition, in a 
letter, submitted by Janice E. Hahn, Counseling Psychologist 
at the VAMC in Wichita, Kansas, it was reported that the 
veteran was unable to continue in the Chapter 31 program as a 
result of the service-connected partially complex seizure 
disorder. 

The Board finds that the aforementioned medical evidence 
unequivocally demonstrates that the veteran's service-
connected partially complex seizure disorder precludes him 
for securing all forms of substantially gainful employment 
which are consistent with his background.  The record is 
devoid of any evidence which would negate such conclusion.  
Accordingly, the Board finds that the medical evidence of 
record clearly supports an award of a TDIU on both an 
objective and a subjective basis.  Hence, a TDIU is granted.


ORDER

A 60 percent evaluation for partially complex seizure 
disorder is granted, subject to controlling regulations 
governing the payment of monetary benefits.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

